Citation Nr: 1413423	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  96-05 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for inflammatory bowel disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to April 1990 and from November 1990 to June 1991 including participation in Operations Desert Shield and Desert Storm. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1997 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The RO in Atlanta, Georgia, currently has jurisdiction over the Veteran's VA claims folder.

The Veteran provided testimony at a hearing before a Veterans Law Judge (VLJ) (then designated as a Board Member) in April 1999.  However, the VLJ who conducted this hearing is no longer with the Board.  Under the law, the VLJ who holds a hearing is required to participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2013).  Accordingly, the Veteran was so notified via letter in November 2005 and of his right to another hearing and that if he did not reply, it would be assumed that he did not want another hearing.  The Veteran did not reply to the letter and therefore he is assumed to not want another hearing.

The Board notes that the Veteran has perfected an appeal to various issues, and that his appeal has previously been before it on multiple occasions to include in July 1999, January 2006, and December 2009, when the present appellate claim was remanded for further development.  Regarding the other appellate issues, the Board observes that they have resolved and only the inflammatory bowel disease remains for appellate consideration.  For example, the Board denied the Veteran's claim of service connection for hearing loss in July 1999, and nothing indicates he appealed that decision to the United States Court of Appeals for Veterans' Claims (Court).  The Veteran also perfected appeals regarding the denial of a total rating based upon individual unemployability (TDIU), and the reduction of the evaluation of his service-connected low back disability, both of which were resolved in the Veteran's favor via a February 2005 rating decision.  Finally, the Veteran perfected an appeal on the issue of entitlement to service connection for an acquired psychiatric disorder to include depression, which was also the subject of prior Board remands.  However, service connection was established for an acquired psychiatric disorder identified as posttraumatic stress disorder (PTSD) via an October 2013 decision review officer (DRO) decision, evaluated as 100 percent disabling, effective September 29, 2009.  The record does not reflect the Veteran has expressed disagreement with either the initial rating or effective date thereof.  Consequently, this issue has been resolved and is no longer before the Board for appellate consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (Indicating that, where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

The Board further notes that the Veteran also initiated an appeal to the denial of service connection for chest pain, sleep apnea, numbness of the left shoulder and arm, numbness of the right shoulder and arm, numbness of the left leg, numbness of the right leg, insomnia, and fatigue.  All of these issues were included as part of an October 2013 Statement of the Case (SOC).  However, the Veteran did not perfect an appeal as to these issues by filing a timely Substantive Appeal after the SOC was promulgated, nor does he contend otherwise.  Therefore, the Board does not have jurisdiction to address these issues.  See 38 C.F.R. §§ 20.200, 20.302.

The Board also notes that the Veteran was previously represented by a private attorney in conjunction with this appeal.  However, in November 2013, the Veteran faxed VA a copy of a letter from this attorney showing that they had withdrawn as his accredited representative.  The record does not reflect he has since appointed any other accredited representative in this case.  Further, to the extent the Veteran submitted the fax in November 2013 to dispute the fact that payment was withheld from his past due benefits in order to pay the aforementioned attorney, the matter is referred to the agency of original jurisdiction (AOJ) for appropriate action.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  The Veteran has been diagnosed with inflammatory bowel disease, and the record reflects it is a functional gastrointestinal disorder the symptomatology of which appears to be present to a compensable degree.


CONCLUSION OF LAW

The criteria for a grant of service connection for inflammatory bowel disease are met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this decision, the Board grants service connection for inflammatory bowel disease.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. 
§ 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016. 38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) . 

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a). 

For the purposes of 38 C.F.R. § 3.317(a)(1) , signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: (1) fatigue; 
(2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. 
§ 3.317(b). 

In addition to certain chronic disabilities from undiagnosed illness, service connection may also be given for medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases) that is defined by a cluster of signs and symptoms, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection.  38 C.F.R. § 3.317(a).

"Functional gastrointestinal disorders" are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and function dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  Id.  

In this case, the Veteran has had recurrent gastrointestinal complaints for many years to include diarrhea, nausea, vomiting, and episodes of bowel disturbance with abdominal distress.  See, e.g., May 2009 and September 2013 VA medical examinations.  As such, it does appear to be consistent with functional gastrointestinal disorder as defined by 38 C.F.R. § 3.317(a).  These complaints appear to be present to a compensable degree, and have been variously diagnosed as ulcerative colitis, Crohn's Disease, and inflammatory bowel disease.  The Board observes that ulcerative colitis and Crohn's Disease are generally recognized as being types of inflammatory bowel disease.  Moreover, neither the May 2009 or September 2013 VA examiner was able to attribute the cause of the Veteran's inflammatory bowel disease to a cause other than his service in the Southwest Asia Theater of Operations.  For example, the May 2009 VA examiner stated, in pertinent part, that it was not possible to state whether the Veteran's inflammatory bowel disease was etiologically related to his complaints during service without resort to speculation.  The September 2013 VA examiner stated that the exact cause of Crohn's disease remains unknown.

In view of the foregoing, the record does appear to indicate the Veteran's gastrointestinal complaints, diagnosed as inflammatory bowel disease, constitutes the type of functional gastrointestinal disorder recognized as a medically unexplained chronic multisymptom illness under the provisions of 38 C.F.R. § 3.317.  The Board also reiterates that these complaints appear to be present to a compensable degree.  Although no competent medical opinion is of record which explicitly relates these complaints to service, its etiology has not been explicitly related to some cause outside of service which is consistent with the requirements for an undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

The Board further notes that the law mandates when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  See also 38 C.F.R. § 3.102.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for inflammatory bowel disease pursuant to the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.


ORDER

Service connection for inflammatory bowel disease is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


